Title: William Coolidge to Thomas Jefferson, 9 January 1811
From: Coolidge, William
To: Jefferson, Thomas


          
            Sir
            Boston 9 Jany 1811
          
          If an apology is necessary for this address, from an intire stranger, I trust its object will be deemed by you, as satisfactory, and accepted as such.
          The Agriculture and Manufactures of our Country have considerably improved, and are rapidly progressing; and while we can make the one, in a measure dependant on the other, it will tend, not only to promote both; but, in a degree, render us independant of other nations on whom we now depend for supplies.
          The article of Madder, is of primary importance in Manufactures: no ingredient yet discovered, for Dyeing, can have such almost universal application in the forming of different colors, and shades.
          Our climate & soil, are undoubtedly congenial to its cultivation; and considering the price we pay for that of foreign growth; it might be made an important article to our Agriculturalists: Yet I do not find any attempt has been made in N England, towards its cultivation, not even for experiment:But observing in one of our News papers, that a Lady in Virginnia, had made a number of successful experiments in dyeing; and that in some of them she made use of Madder in its undried state; of course conclude that the article is there cultivated.
          Not having the pleasure of a personal acquaintance with any Gentleman of observation in that State, have taken the liberty to address to you for information on that subjectviz.
          
          
            
              1st
              In what part of the State is it cultivated? and when may application be made for the roots in a fit state for setting
            
            
              2d
              Presuming that experiments have been made, what is the soil best adapted to its growth?
            
            
              3
              What the most suitable season for planting?
            
            
              4
              Does it require artificial watering in a dry season?
            
            
              5
              How long before it comes to maturity?
            
            
              6
              What the most suitable season for gathering? or if any marks, what are they of its maturity?
            
            
              7.
              The best mode of drying, whether in a Kiln, as I understand is practiced in Holland, or in the open air. Any information you will afford me on these inquiries, or any of them, will confer an obligation on
            
          
          
          
          
          
          
          
            Sir your most obedient sevt
            
 Wm Coolidge
          
        